UNITED STATES SECURITIES ANDEXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 29, 2008 COLLECTORS UNIVERSE, INC. (Exact name of registrant as specified in its charter) Delaware 0-27887 33-0846191 (State or other jurisdiction of incorporation) (Commission FileNumber) (IRSEmployer Identification No.) 1921 E. Alton Avenue, Santa Ana, California 92705 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(949) 567-1234 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 7.01 Regulation FD Disclosure On January 29, 2008, Collectors Universe, Inc. issued a press release announcing that, pursuant to its previously adopted dividend policy, the Board of Directors has declared the Company’s quarterly cash dividend of $0.25 per share of common stock for the third quarter of fiscal 2008. The cash dividend will be paid on March 3, 2008 to stockholders of record on February 18, 2008. As stated in the press release, the declaration of future cash dividends, pursuant to the Company’s dividend policy, is subject to final determination each quarter by the Board of Directors based on a number of factors, including the Company's financial performance and its available cash resources, its cash requirements and alternative uses of cash that the Board may conclude would represent an opportunity to generate a greater return on investment for the Company.For these reasons, as well as others, there can be no assurance that dividends in the future will be equal or similar in amount to the amounts described in this press release or that the Board of Directors will not decide to suspend or discontinue the payment of cash dividends in the future. In accordance with General Instruction B. 2 of Form 8-K, the information in this Current Report, including Exhibit 99.1hereto, is being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. ITEM 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description 99.1 Press release issued January 29, 2008, announcing the declaration of the Company’s regular quarterly cash dividend of $0.25 per share of common stock for the third quarter of fiscal 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report to be signed on its behalf by the undersigned, hereunto duly authorized. COLLECTORS UNIVERSE, INC. Dated:January 29, 2008 By: /s/ JOSEPH J. WALLACE Joseph J. Wallace, Chief Financial Officer 2 EXHIBIT INDEX Exhibit No. Description 99.1 Press release issued January 29, 2008, announcing the declaration of the Company’s regular quarterly cash dividend of $0.25 per share of common stock for the third quarter of fiscal 2008. E-1
